                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

         United States of America              §
                                               §
         vs.                                   §      NO: AU:19-CR-00298(2)-LY
                                               §
         (2) Christopher Lynch                 §

                            ORDER SETTING ARRAIGNMENT

      IT IS HEREBY ORDERED that an Arraignment in the above styled case has been set in
Courtroom No. 6 on the 6th Floor of the United States Courthouse, 501 West Fifth Street, Austin, Texas
78701 on December 4, 2019 at 2:00 P.M. before UNITED STATES MAGISTRATE JUDGE
SUSAN HIGHTOWER.

      If, after consulting with an attorney, the defendant wishes to waive formal arraignment before the
U.S. Magistrate Judge and enter a plea of “not guilty,” it is mandatory that a Waiver of Personal
Appearance at Arraignment and Plea of Not Guilty (attached) be filed with the U.S. District Clerk. The
waiver must be fully completed, signed by the attorney of record and the defendant, and filed no later
than 4:00 p.m. on the day before the scheduled arraignment. Upon filing of the waiver, the defendant
and their attorney of record are no longer required to appear at the date and time listed above.

      Under current policy, the U.S. Marshals Service transports defendants in custody to the courthouse
for arraignments unless a Waiver of Personal Appearance at Arraignment and Plea of Not Guilty is
filed no later than 4:00 p.m. on the day before the Arraignment setting. Failure to comply with the
Waiver filing deadline requires the attorney and the defendant to appear in court as noted above.

      Attorneys are advised that if a "not guilty" plea is entered, all pre-trial motions are to be filed
within fourteen (14) days from the last date of arraignment.

     Retained counsel (does not apply to those appointed by the court) is required to file a Notice of
Appearance prior to Arraignment.




November 21, 2019                                  ______________________________
                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE
                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION
United States of America

v.                                                                     Case Number: AU:19-CR-00298(2)-LY

(2) Christopher Lynch

     NOTICE OF WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT
                  AND ENTRY OF PLEA OF NOT GUILTY
    Now comes Defendant in the above-referenced case who, along with an undersigned attorney, hereby
acknowledges the following:

        1) Defendant has received a copy of the charging document in this case.

        2) Defendant has read the charging document, or the charging document has been read to the defendant.

    3) Defendant understands their right to appear personally with an attorney before a Judge for Arraignment
in open Court on this accusation. Defendant further understands that the Arraignment will taken place in open
Court, unless this waiver is fully completed and filed in advance.

     Defendant, having conferred with their attorney in this regard, hereby waives personal appearance with their
attorney at the arraignment of this case and the reading of the charging document, and by this instrument, tenders
a plea of "not guilty." The defendant understands that entry by the Court of said plea for defendant will conclude
the arraignment in this case for all purposes. Defendant requests the Court accept the waiver of appearance and
enter a plea of "not guilty."

I UNDERSTAND UNLESS OTHERWISE ORDERED BY THE COURT, I MUST FILE ANY PRETRIAL
MOTION (CITING LEGAL AUTHORITY UPON WHICH I RELY AND A PROPOSED ORDER)
WITHIN FOURTEEN (14) DAYS AFTER ARRAIGNMENT, OR, IF I HAVE WAIVED
ARRAIGNMENT WITHIN FOURTEEN (14) DAYS AFTER THE LATEST SCHEDULED
ARRAIGNMENT DATE. See Local Criminal Rules CR-12 and CR-47.

Date:
                                                             Signature of Attorney



Defendant's Signature                                        Name of Attorney

                                                  Address:

                                                Telephone:

ALL WAIVER FORMS MUST BE FILED IN THE U.S. DISTRICT CLERK'S OFFICE NO LATER
THAN 4:00 PM ON THE DAY BEFORE THE SCHEDULED DATE OF ARRAIGNMENT. IF A
WAIVER FORM IS NOT SUBMITTED BY THAT TIME, THE DEFENDANT AND DEFENDANT'S
ATTORNEY MUST APPEAR FOR THE ARRAIGNMENT AS SCHEDULED.
